TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00090-CV




                In Re Wesley Mau, Hays County Criminal District Attorney




                         ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relator’s Motion for Temporary Relief and motion for certain sealed exhibits to be transferred to

this Court are denied.



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: April 5, 2021